Citation Nr: 0200975	
Decision Date: 01/29/02    Archive Date: 02/05/02

DOCKET NO.  97-08 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to service connection for tinnitus.

4.  Entitlement to service connection for a bilateral foot 
disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

M. Vavrina, Associate Counsel


INTRODUCTION

The veteran had verified active duty from November 1968 to 
September 1972. 

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Des Moines, 
Iowa.  In November 1996, the RO denied claims of entitlement 
to service connection for hearing loss, tinnitus, aggravation 
of a foot condition, and residuals of a head injury.   The 
veteran appealed all denials.  However, at a December 1998 RO 
hearing, the veteran stated that he desired to withdraw his 
claim for residuals of a head injury, therefore, that claim 
is not before the Board.  See 38 C.F.R. § 20.204(b) (2001).  
In June 1998, the RO denied a claim seeking entitlement to 
service connection for PTSD, which the veteran also has 
appealed.

The veteran testified at an RO hearing in December 1998 and 
at a Board videoconference hearing before the undersigned 
Board Member at the RO in October 1999.

In a May 2000 decision, the Board affirmed the RO's denial of 
the benefits sought on appeal as not well grounded.  The 
veteran filed a timely appeal to the United States Court of 
Appeals for Veterans' Claims (Court).  In November 2000, the 
General Counsel for the Department of Veterans Affairs 
(General Counsel) filed an Appellee's Unopposed Motion For 
Remand and To Stay Proceedings (Appellee's Motion).  By Order 
entered on December 1, 2000, the Court accepted the 
Appellee's Motion, vacated the BVA May 2000 decision that 
denied the veteran's claim for entitlement to service 
connection for PTSD, hearing loss, tinnitus, and a bilateral 
foot disorder and remanded the case to the Board for 
readjudication and disposition, consistent with the Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (VCAA).  


REMAND

As noted above, during the pendency of the appeal, the VCAA 
became effective.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
Besides essentially eliminating the requirement that a 
claimant submit evidence of a well-grounded claim, this 
liberalizing legislation also modified the circumstances 
under which VA's duty to assist a claimant applies, and how 
that duty is to be discharged.  Specifically, it requires VA 
to notify the claimant and the claimant's representative, if 
any, of information required to substantiate a claim, a 
broader VA obligation to obtain relevant records and advise a 
claimant of the status of those efforts, and an enhanced 
requirement to provide a VA medical examination or obtain a 
medical opinion in cases where such a procedure is necessary 
to make a decision on a claim.  VA has also revised the 
provisions of 38 C.F.R. § 3.159 effective November 9, 2000, 
in view of the new statutory changes.  See 66 Fed. Reg. 
45620-45632 (August 29, 2001).  

In this case, the RO has not considered the results of the 
July 2000 VA examination reports, which were received by the 
Board after its May 2000 decision.  The RO must consider this 
additional evidence, and if any of the issues remain denied, 
such issue must be addressed in a supplemental statement of 
the case.  38 C.F.R. § 20.1304(c) (2001).

The Board observes that a July 1996 VA examination report 
contains the results from an audiological examination, which 
indicates that the veteran has hearing loss in both ears, as 
defined in 38 C.F.R. § 3.385 (2001).  The examiner stated 
that the veteran has severe high frequency sensorineural 
hearing loss in both ears, left ear greater than right ear 
and intermittent tinnitus in both ears.  The examiner did not 
comment on the etiology of the veteran's disorders.  However, 
in the July 2000 VA general medical examination report It is 
noted that the veteran's tinnitus may or may not be related 
to military service, but it was also indicated that the 
claims file was not available for review before the 
examination.

In view of the foregoing, in order to give the veteran every 
consideration with respect to the present appeal and to 
ensure compliance with VCAA, it is the Board's opinion that 
more medical evidence is needed to determine whether the 
veteran's hearing loss and tinnitus are related to service or 
was due, in whole or in part, to acoustic trauma sustained 
while in service.  

Finally, the RO should also determine if any additional VA or 
non-VA treatment records are available, as the duty to assist 
involves obtaining relevant medical reports where indicated 
by the facts and circumstances of the individual case.  See 
38 U.S.C.A. § 5103A; Bell v. Derwinski, 2 Vet. App. 611, 613 
(1992) (VA records are constructively part of the record 
which must be considered); Murphy v. Derwinski, 1 Vet. App. 
78 (1990); Littke v. Derwinski, 1 Vet. App. 90 (1990).

Therefore, in order to give the veteran every consideration 
with respect to the present appeal, the case is REMANDED to 
the RO for the following action:

1.  The RO should contact the veteran and 
have him identify (names, addresses, and 
dates) any sources of VA or non-VA 
treatment for psychiatric and foot 
disorders and his hearing loss and 
tinnitus.  After obtaining any necessary 
authorization(s) from the veteran, the RO 
should attempt to secure copies of all 
identified records not already in the 
claims file and associate them with the 
record.  38 C.F.R. § 3.159 (2001).

2.  The RO also should review the entire 
file and undertake any additional 
development necessary to comply with the 
38 U.S.C.A. §5103A and 38 C.F.R. § 3.159 
(Duty to Assist, 66 Fed. Reg. 45620 (Aug. 
29, 2001)).

3.  Upon completion of the above, the RO 
should schedule a review of the claims 
file by the examiner who performed the 
July 2000 VA general medical examination, 
to offer an opinion as indicated below on 
the etiology of the veteran's hearing 
loss and tinnitus.  The claims file and 
this REMAND must be made reviewed by the 
examiner, and the examiner should so 
indicate in the report that the claims 
file was reviewed.  After reviewing the 
claims file, the examiner should offer an 
opinion as to whether it is at least as 
likely as not (50 percent or greater 
probability) that the veteran's current 
hearing loss and/or tinnitus was the 
result of acoustic trauma claimed by the 
veteran in service.  The examiner should 
clearly outline the rationale for any 
opinion expressed.  If the physician is 
not available, the veteran should be 
given another examination and the 
examination physician should provide the 
opinion as requested above.

4.  Thereafter, in light of the 
additional evidence of record, and in 
conjunction with the entire record, the 
RO should readjudicate the claims for 
service connection for PTSD, hearing 
loss, tinnitus and a bilateral foot 
disorder.  If the benefits sought are not 
granted in full, the veteran and his 
representative should then be furnished a 
supplemental statement of the case, which 
addresses all additional evidence, and be 
afforded an opportunity to respond. 


The purposes of this remand are to comply with due process of 
law and to ensure an adequate medical record is available for 
appellate review.  The Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The appellant and his representative have the 
right to submit additional evidence and argument on the 
matters the Board has remanded to the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).




